                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 In Re: RFC and ResCap Liquidating Trust            Case No. 13-cv-3451 (SRN/HB)
 Litigation

 This document relates to:                      ORDER RE: EDITED DEPOSITION
                                                  TRANSCRIPTS AND VIDEOS
 ResCap Liquidating Trust v. Primary
 Residential Mortgage, Inc., No. 16-cv-
 4070 (SRN/HB)



SUSAN RICHARD NELSON, United States District Judge

       On March 31, 2020 and April 6, 2020, the Court issued its first and second order,

respectively, ruling on Plaintiff ResCap Liquidating Trust’s (“ResCap”) and Defendant

Primary Residential Mortgage, Inc.’s (“PRMI”) request to admit various portions of

deposition testimony from several witnesses—and accompanying exhibits—into the

evidentiary record for the recently completed bench trial between the parties. (See Doc.

Nos. 5505 (Amended 1st Order), 5508 (Second Order).)

       In order to assist the Court with utilizing the parties’ deposition testimony, the

parties are hereby ordered to submit edited versions of the transcripts for each witness

contained in the Court’s prior deposition designation orders, as well as edited versions of

any video of the witness’s deposition. The submissions should include only the testimony

that was offered from each witness and to which an objection was not sustained. Edited

transcript submissions may be filed electronically—no paper copies are necessary. Edited




                                            1
videos may be sent to the undersigned’s chambers and should be on a USB flash drive or

portable hard drive to the extent practicable.

       The parties are directed to submit these materials on or before April 17, 2020.

IT IS SO ORDERED.




Dated: April 6, 2020                                 s/Susan Richard Nelson
                                                     Susan Richard Nelson
                                                     United States District Judge




                                                 2
